Exhibit 10.1

RetailMeNot, Inc.

2016 Bonus Plan

(Team Member)

Overview

RetailMeNot, Inc. and its affiliated companies (the “Company”) are committed to
sharing their success with the people who make it possible — the Company’s Team
Members. The purpose of this 2016 Bonus Plan (this “Plan”) is to encourage the
Company’s Team Members to contribute to the achievement of the Company’s goals
and to share in the rewards of the Company’s success. The term of this Plan is
for the 2016 fiscal year.

Eligible Team Members

To be eligible to participate in the Plan, a Team Member must be a regular
full-time employee of the Company. Each Team Member’s aggregate annual target
bonus shall be communicated in the Team Member’s 2016 compensation overview or
offer letter for Team Members hired in 2016.

Performance Periods

There will be two separate performance periods under this Plan: January 1
through June 30, 2016 (the “1H Period”) and July 1 through December 31, 2016
(the “2H Period”).

Weighting and Payment

The bonus amounts earned will be paid twice annually. The payment for
performance in the 1H Period will be made by September 30, 2016, and the payment
for performance in the 2H Period will be made by March 15, 2017 after completion
of the audit of the 2016 financial statements. Weighting percentages for each
Team Member’s individual performance elements and financial and audience
elements are generally based on the region for which the Team Member has
operational responsibility.

Individual Performance Element

A Team Member’s individual performance element is based on his/her performance
against individual goals, the competencies established for the Team Member’s
role and the Company’s core values. A Team Member’s performance is evaluated at
mid-year for the 1H Period and year-end for the 2H Period by the Team Member’s
manager. An individual performance bonus amount is informed based on each of
these evaluations.

Financial & Audience Elements

A Team Member’s financial and audience elements are based on the Company’s
performance against targets set for each such element in the Company’s annual
budget during the first fiscal quarter of 2016. Each Team Member will have (1)
the Adjusted EBITDA element, (2) an Audience element based upon the country,
region or regions for which the Team Member has operational responsibility and
(3) a Net Revenues element based upon the country, region or regions for which
the Team Member has operational responsibility.

Net Revenues mean the corresponding amount as reported in the Company’s
Statements of Operations as of June 30, 2016 with respect to the 1H Period and
for the full fiscal year 2016 with respect to the 2H Period, excluding, for each
such period, the impact of any acquisitions completed in fiscal year 2016.

 

1



--------------------------------------------------------------------------------

RetailMeNot, Inc.

2016 Bonus Plan

(Team Member)

 

Adjusted EBITDA means the consolidated, corresponding amount as derived from the
Company’s Statements of Operations as of June 30, 2016 with respect to the 1H
Period and for the full fiscal year 2016 with respect to the 2H Period,
excluding the impact of any acquisitions completed in fiscal year 2016.

Audience means the number of the Company’s user days during the 1H Period and
the 2H Period, excluding the impact of any acquisitions completed in fiscal year
2016. The Company determines user days by summing the number of days each user
is active during a calendar month. Users of our desktop and mobile websites are
determined using browser cookies from Google Analytics, a third-party product
that provides digital marketing intelligence. Users of our native (including
mobile) applications are determined using device ID. Because user days are
tracked separately for each domain, the Company counts each of the following as
a separate user day: (i) the first time a user accesses one of our desktop or
mobile websites using a specific device or browser on a particular day, (ii)
each time a user re-accesses one of our desktop or mobile on the same device or
browser on a particular day after that user clears their browser cookies and
(iii) the first time a specific mobile device accesses one of our mobile
applications on a particular day.

Payout Formula

The payout under this Plan will be determined as follows:

 

  A. Base Bonus

Individual Performance Element

At the conclusion of each review, the Team Member’s individual performance will
be used to inform a percentage payout for bonus purposes. If the Team Member’s
individual performance in the 1H Period or 2H Period is deemed unsatisfactory,
then that Team Member’s percentage payout will be 0% in such period. If the Team
Member’s individual performance is satisfactory, then the team member is
eligible for a percentage payout ranging from 50%-150% according to the
discretion of the Team Member’s manager and consistent with the examples set
forth in the table below. The payout percentage will be multiplied by the
applicable weighting percentage for the individual performance element to
determine the amount of the “Individual Performance Element” actually earned.

Below are examples of team member individual performance and payout scenarios:

 

Team Member Performance Example

  

Example
Payout %

 

Comments

Team Member exceeded expectations on goal performance, delivered meaningful
contributions on an important project that was added to the goal plan, mastered
all competencies associated with her/his role and consistently modelled the
Company’s core values to other Team Members.    150%   Maximum bonus for
exceptional goal achievement and modeling RMN’s core values.

 

2



--------------------------------------------------------------------------------

RetailMeNot, Inc.

2016 Bonus Plan

(Team Member)

 

Team Member Performance Example

  

Example
Payout %

 

Comments

Team Member exceeded expectations on goal performance and achieved both of the
following criteria: (1) satisfied all competencies associated her/his role and
(2) consistently embodied the Company’s core values.    115%   Team Member
over-achieved on goals and satisfied or exceeded all other expectations. Team
Member met expectations on goal performance and achieved both of the following
criteria: (1) satisfied all competencies associated with her/his role and (2)
demonstrated alignment with the Company’s core values.    100%   Team Member met
all expectations. Team Member met expectations on goal performance and achieved
one of the following criteria: (1) satisfied all competencies associated with
her/his role and (2) demonstrated alignment with the Company’s core values.   
75%   Team member achieved all goals, but did not successfully meet all
expectations either in terms of competencies or alignment with core values. Team
Member missed expectations on some goals and competencies and met expectations
on other goals and competencies. However, she/he consistently demonstrated
alignment with the Company’s core values and displayed an openness to improve
her/his own performance.    50%   Missing expectations on goals and competencies
suggests a discounted bonus is appropriate. Alignment with core values keeps the
bonus from being discounted to 0%. This category may apply to Team Members on
performance improvement plans. Team Member missed expectations on most goals.   
0%   Goal achievement is critical. While Team Member has the opportunity to
improve her/his performance and earn a bonus in the next performance cycle,
she/he did not earn a bonus for the current performance cycle. This category may
apply to Team Members on performance improvement plans.

Financial & Audience Elements

Net Revenues

 

  1. The actual amount of the Net Revenues element will be divided by the
applicable target to determine the percentage achievement. The percentage
achieved will be applied as set forth below to determine the percentage payout.

 

3



--------------------------------------------------------------------------------

RetailMeNot, Inc.

2016 Bonus Plan

(Team Member)

 

If the percentage achieved falls between two table results, the percentage
payout will be extrapolated. For example, 98% achievement would result in 96%
payout since each percentage point drop in achievement between 95% and 100%
results in a two percentage point drop in percentage payout.

 

% Net Revenues Target Achieved

   Payout 0%    0.0% 70%    25.0% 75%    40.0% 80%    55.0% 85%    67.5% 90%   
80.0% 95%    90.0% 100%    100.0%

 

  2. The percentage payout will be multiplied by the applicable Net Revenues
weighting percentage to determine the percentage of the Net Revenues element
earned.

Adjusted EBITDA

 

  1. The actual amount of Adjusted EBITDA will be divided by the target to
determine a percentage achievement. The percentage achieved will be applied as
set forth below to determine the percentage payout.

If the percentage achieved falls between two table results, the percentage
payout will be extrapolated. For example, 98% achievement would result in 96%
payout since each percentage point drop in achievement between 95% and 100%
results in a two percentage point drop in percentage payout.

 

% Adjusted EBITDA Target Achieved

   Payout 0%    0.0% 70%    25.0% 75%    40.0% 80%    55.0% 85%    67.5% 90%   
80.0% 95%    90.0% 100%    100.0%

 

4



--------------------------------------------------------------------------------

RetailMeNot, Inc.

2016 Bonus Plan

(Team Member)

 

  2. The percentage payout of the Adjusted EBITDA element will be multiplied by
the applicable Adjusted EBITDA weighting percentage to determine the percentage
of the Adjusted EBITDA element earned.

Audience

 

  1. The actual amount for the Audience element will be divided by the
applicable target to determine the percentage achievement. The percentage
achieved will be applied as set forth below to determine the percentage payout.

If the percentage achieved falls between two table results, the percentage
payout will be extrapolated. For example, 98% achievement would result in 96%
payout since each percentage point drop in achievement between 95% and 100%
results in a two percentage point drop in percentage payout.

 

% Audience Target Achieved

   Payout 0%    0.0% 70%    25.0% 75%    40.0% 80%    55.0% 85%    67.5% 90%   
80.0% 95%    90.0% 100%    100.0%

 

  2. The percentage payout will be multiplied by the applicable Audience
weighting percentage to determine the percentage of the Audience element earned.

 

  B. Accelerator Bonus

The Accelerator Bonus can be earned for each Financial element and the Audience
element.

To be eligible for an Accelerator Bonus, the Team Member’s individual
performance percentage payout must be at least 100%.

Accelerator Calculation: The Accelerator Bonus will be calculated as follows:

 

  1. Over-performance against the target earns a Team Member Additional Bonus
percentage points as set forth below.

 

5



--------------------------------------------------------------------------------

RetailMeNot, Inc.

2016 Bonus Plan

(Team Member)

 

Element vs. Target

(1)

 

Additional

Bonus (2)

 

Element vs. Target (1)

 

Additional

Bonus (2)

>=1%   2.5%   >=19%   93.1% >=2%   5.0%   >=20%   100.0% >=3%   7.5%   >=21%  
106.7% >=4%   10.0%   >=22%   113.3% >=5%   12.5%   >=23%   120.0% >=6%   15.0%
  >=24%   126.7% >=7%   20.0%   >=25%   133.3% >=8%   25.0%   >=26%   140.0%
>=9%   30.0%   >=27%   146.7% >=10%   35.0%   >=28%   153.3% >=11%   40.0%  
>=29%   160.0% >=12%   45.0%   >=30%   166.7% >=13%   51.9%   >=31%   173.3%
>=14%   58.8%   >=32%   180.0% >=15%   65.6%   >=33%   186.7% >=16%   72.5%  
>=34%   193.3% >=17%   79.4%   >=35%   200.0% >=18%   86.3%    

 

(1) Percentage by which actual element exceeds target.

(2) The additional bonus percentage will be multiplied by the actual element.
For example, if actual Consolidated Net Revenues exceeds Target by 16%, the
Consolidated Net Revenues Bonus would be calculated by multiplying the
Consolidated Net Revenues Element by 172.5% (i.e. 100% represents the
Consolidated Net Revenues Base amount and 72.5% represents the Consolidated Net
Revenues Accelerator amount).

 

  2. The Accelerator portion of both the Consolidated and Country/Region is
capped at 200% additional bonus.

 

6



--------------------------------------------------------------------------------

RetailMeNot, Inc.

2016 Bonus Plan

(Team Member)

 

General Provisions

 

  1. Bonuses are subject to all applicable taxes and other required deductions.

 

  2. If the individual performance percentage payout is less than 50% for a Team
Member in the 1H Period or the 2H Period, no Financial or Audience element will
be earned for that Team Member in that period.

 

  3. The Plan does not constitute a guarantee of employment nor does it restrict
the Company’ rights to terminate employment at any time or for any lawful
reason.

 

  4. The Plan does not create vested rights of any nature nor does it constitute
a contract of employment or a contract of any other kind. The Plan does not
create any customary concession or privilege to which there is any entitlement
from year-to-year, except to the extent required under applicable law. Nothing
in the Plan entitles a Team Member to any remuneration or benefits not set forth
in the Plan nor does it restrict the Company’ rights to increase or decrease the
compensation of any Team Member, except as otherwise required under applicable
law.

 

  5. Team Members who begin employment with the Company after the first day of
the 1H period or the 2H Period for which a bonus is paid shall be eligible to
receive a pro-rated bonus for such period. Team Members are not eligible to
participate for the 1H Period if employment begins after March 31, 2016. Team
Members are not eligible to participate for the 2H Period if employment begins
after October 31, 2016.

 

  6. Team Members who resign or are terminated prior to the actual payment of a
bonus shall not receive a bonus.

 

  7. This Plan constitutes the entire arrangement regarding the Plan, supersedes
any prior oral or written description of the Plan and may not be modified except
by a written document that specifically references this Plan and is signed by
the Company’s Chief Executive Officer.

 

  8. The Plan is provided at the Company’s sole discretion and the Company may
modify or eliminate it at any time, individually or in the aggregate,
prospectively or retroactively, without notice or obligation during the plan
year. In addition, there is no obligation to extend or establish a similar plan
in subsequent years.

 

  9. The Plan shall not become a part of any employment condition, regular
salary, remuneration package, contract or agreement, but shall remain gratuitous
in all respects. Bonuses are not to be taken into account for determining
severance pay, termination pay, “extra months” bonuses or payments, or any other
form of pay or compensation.

 

  10. Team Members who are separated from employment with the Company due to
divestiture, closure, or dissolution of a business are not eligible to receive a
bonus.

 

  11. Independent contractors, consultants, individuals who have entered into an
independent contractor or consultant agreement, temporary employees, contract
employees and interns are not eligible to participate in the Plan.

 

  12. The Plan (i) will be subject to such amendments as are required to be
effected according to applicable law and (ii) will not be available to Team
Members where applicable law prohibits the Plan or where tax or other business
considerations make a Team Member’s participation impracticable in the judgment
of the Compensation Committee.

 

7



--------------------------------------------------------------------------------

RetailMeNot, Inc.

2016 Bonus Plan

(Team Member)

 

  13. At a minimum, the Company will fund 50% of the calculated payout for the
2H Period at December 31. If the actual payout for the 2H Period under this Plan
exceeds 50% of the calculated payout at December 31, then the actual payout
shall be distributed to all Team Members employed as of the date the bonus for
the 2H Period is paid based on the payout calculated for such Team Member in
accordance with this Plan. If the actual bonus payout under this Plan for the 2H
Period is less than 50% of the calculated payout at December 31, then the amount
that shall be distributed to all Team Members employed as of the date the bonus
for the 2H Period is paid (but excluding any Team Member who serves as a Senior
Vice President or “C-level” executive) shall equal the actual 2H Period payout
calculated for such Team Member in accordance with this Plan plus a pro rata
amount equal to the difference between the calculated payout amount for the 2H
Period at December 31, multiplied by 50% minus the amount of actual payout.

 

8